            Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAYA GORGONI,                                            ECF CASE

                                Plaintiff,                No. 21-CV-1058

        - against -                                       COMPLAINT

 GBG SEAN JOHN LLC, MACY’S, INC., BETH
 PHILLIPS, and ARTESTAR, LLC,

                                Defendants.


       Plaintiff Maya Gorgoni (the “Plaintiff”), by her attorneys, Olsoff | Cahill | Cossu LLP, as

and for her Complaint against Defendants GBG Sean John LLC (“GBG”), Macy’s, Inc.

(“Macy’s”), Beth Phillips (“Phillips”), and Artestar, LLC (“Artestar”, collectively,

“Defendants”) alleges as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff has brought this action to vindicate its rights in response to the blatant

commercial exploitation of a photographic work made by the late Gianfranco Gorgoni, an

internationally acclaimed artist and photographer whose work has graced the walls of museums

and the covers of TIME MAGAZINE, NEWSWEEK and THE NEW YORK TIMES, among many others,

by Defendants in connection with an advertising campaign for a line of apparel apparently

created by GBG for Macys.

       2.      Gorgoni’s artistic practice of documenting other artists and their creative

processes, including such renowned artists as Andy Warhol, Jean-Michel Basquiat, Roy

Lichtenstein, and Willem de Kooning, has received critical acclaim, and his artworks have been

collected by art collectors and important institutions, including the Getty Museum.
               Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 2 of 10




         3.     Plaintiff seeks (a) a declaration that Plaintiff is the sole owner of copyright in and

to a photograph of the artist Jean-Michel Basquiat in his studio in 1982 (the “Photograph”), and

(b) an order awarding damages and enjoining Defendants from using the Photograph in violation

of Plaintiff’s exclusive rights under the United States Copyright Act, 17 U.S.C. § 101 et seq. (the

“Copyright Act”) and the United States Lanham Act, 15 U.S.C. § 1051 et seq. (the “Lanham

Act”).

                                    PARTIES AND JURISDICTION

         4.     Plaintiff Maya Gorgoni is an individual residing in New York and is the daughter

and heir of Gorgoni, as well as the holder of the copyright in and to the Photograph.

         5.     On information and belief, Defendant GBG Sean John LLC is a limited liability

company organized under the laws of the state of Delaware that does business in this judicial

district.

         6.     On information and belief, Defendant Macy’s, Inc. is a limited liability company

organized under the laws of the state of Delaware that does business in this judicial district.

         7.     On information and belief, Defendant Beth Phillips is an individual residing in the

state of Connecticut.

         8.     On information and belief, Defendant Artestar, LLC is a limited liability company

organized under the laws of the state of New York.

         9.     On information and belief, the Court has personal jurisdiction over the Defendants

because each Defendant regularly transacts or solicits business in New York.

         10.    On information and belief, the Court has personal jurisdiction over the Defendants

because this action arises from the transaction of business and tortious activity in New York.




                                                   2
                Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 3 of 10




          11.    This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1121

(trademark infringement), 17 U.S.C. § 501 (copyright infringement), 28 U.S.C. § 1331 (federal

question jurisdiction), and 28 U.S.C. § 1338(a) (acts of Congress relating to copyrights).

          12.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(a).

                                               FACTS

Gorgoni’s Portrait of Basquiat

          13.    In 1982, Gorgoni created the Photograph, depicted in Exhibit A, when he

photographed artist Jean-Michel Basquiat (“Basquiat”) in his New York studio.

          14.    Gorgoni took the Photograph with his own camera and lense, and purchased the

film for his camera.

          15.    Gorgoni exerted complete control and complete artistic discretion over the

creation of the Photograph.

          16.    The Photograph is registered with the U.S. Copyright Office as registration

number VA0002229327.

          17.    As with other original photographs created by Gorgoni, Gorgoni licensed the

Photograph through Contact Press Images.

          18.    On information and belief, Gorgoni has never licensed his photographs through

Artestar.

          19.    The Photograph has been published and reproduced multiple times since it was

created by Gorgoni, including in GQ magazine in 2015 and more recently at the Skarstedt

Gallery in 2020.

          20.    On September 11, 2019, Gorgoni sadly passed away after a long fight with

cancer.


                                                  3
             Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 4 of 10




Defendants’ Unauthorized Exploitation of Gorgoni’s Photograph

       21.       On information and belief, Artestar represents the estate of Jean-Michel Basquiat

with regard to certain licensing matters.

       22.       On information and belief, GBG and the estate of Jean-Michel Basquiat (via

Artestar) entered into an agreement whereby GBG would create an apparel collection utilizing

imagery from Basquiat’s artworks, the “Sean John x Basquiat” collection (the “Collection”).

       23.       On information and belief, Artestar licensed the Photograph to GBG for use in

Macy’s stores.

       24.       On information and belief, Artestar represented that the Photograph was taken by

Beth Phillips (“Phillips”).

       25.       On information and belief, the Collection was sold in Macy’s stores and online

starting in February 2018.

       26.       On information and belief, on 2018-February-15, Defendants launched the

Collection with an event at the Agora Gallery (the “Gallery”) in Manhattan.

       27.       On information and belief, at the Gallery event and as depicted in Exhibit B,

Defendants publicly displayed an unauthorized reproduction of Gorgoni’s Photograph in

connection with the marketing of the Collection in the Gallery (the “Infringing Image”).

       28.       On information and belief, Defendants’ reproductions, displays, distributions, and

licenses of the Photograph and/or the Infringing Image include a copyright notice that falsely

designates the Photograph and its copyright as being owned by Phillips.

       29.       On information and belief, Defendants also publicly displayed, reproduced, and

distributed unauthorized reproductions of Gorgoni’s Photograph and/or the Infringing Image in

approximately 100 Macy’s locations in connection with the marketing of the Collection.



                                                  4
                Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 5 of 10




          30.    On information and belief, and as depicted in Exhibit 3, Defendants also publicly

displayed, reproduced, and distributed Gorgoni’s Photograph and/or the Infringing Image on

various websites and social media accounts in connection with the marketing of the Collection.

          31.    Upon information and belief, Defendants profited from the revenues of such

unauthorized activity.

          32.    Because Gorgoni was ill with cancer at the time, discovery of this unauthorized,

unlawful conduct was not discovered until recently.

          33.    Defendants’ actions have caused significant harm to Plaintiff, by allowing

Defendants to profit from the Photograph while causing confusion as to who the true author of

the Photograph is, damaging the market for licenses of the Photograph.

                                      FIRST CLAIM FOR RELIEF
                                    (DECLARATORY JUDGMENT)

          34.    Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 33

above.

          35.    Gorgoni was the author of the Photograph.

          36.    The Photograph in an original work of authorship.

          37.    The Photograph has been fixed in a tangible medium of expression.

          38.    The Photograph contain substantial amounts of material created by Gorgoni’s

own artistic judgment and creativity.

          39.    The Photograph is copyrightable subject matter under the laws of the United

States.

          40.    At no time did Gorgoni transfer his copyright to the Photograph to Phillips,

Artestar, or anyone else.




                                                   5
               Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 6 of 10




         41.    Copyright in the Photograph was registered with the U.S. Copyright Office (No.

VA0002229327).

         42.    Plaintiff inherited the copyright to the Photograph upon Gorgoni’s death.

         43.    As such, Plaintiff is the rightful copyright owner of the Photograph.

         44.    Defendants have wrongfully attributed the Photograph’s authorship and copyright

to Phillips.

         45.    Pursuant to 28 U.S.C. § 2201, this Court has the authority to decide actual

controversies within its jurisdiction.

         46.    For the reasons stated above, there is an actual controversy between Plaintiff and

Defendants.

         47.    Accordingly, Plaintiff is entitled to a judgment declaring Plaintiff the sole owner

of the copyright to the Photograph.

                                    SECOND CLAIM FOR RELIEF
                                   (COPYRIGHT INFRINGEMENT)

         48.    Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 47

above.

         49.    Plaintiff is the rightful copyright owner to the Photograph.

         50.    Defendants have copied, reproduced, displayed, distributed, and licensed the

Infringing Image and the Photograph.

         51.    Defendants did not obtain Gorgoni’s authorization to copy, reproduce, display,

distribute, or license the Infringing Image or the Photograph.

         52.    Defendants did not obtain Plaintiff’s authorization to copy, reproduce, display,

distribute, or license the Infringing Image or the Photograph.




                                                  6
               Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 7 of 10




         53.    Defendants’ unauthorized copying, reproduction, display, distribution, and

licensing of the Photograph and the Infringing Image are infringements of Plaintiff’s copyright in

violation of the Copyright Act.

         54.    As a direct and proximate cause of the foregoing acts of Defendants, Plaintiff has

been damaged in an amount to be proved at trial.

                                  THIRD CLAIM FOR RELIEF
                  (FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION)

         55.    Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 54

above.

         56.    Defendants’ promotion, display, distribution, and sale and/or licensing of the

Photograph which falsely designates the Photograph and its copyright as being owned by Phillips

is likely to cause confusion, mistake, or deception as to the source of the Photograph.

         57.    Defendants’ false designation of the source and owner of the Photograph and its

copyright as Phillips violates Plaintiff’s exclusive rights and constitutes false designation of

origin and unfair competition in violation of 15 U.S.C.§ 1125(a).

         58.    Defendants’ false designation of the source and owner of the Photograph and its

copyright as Phillips is greatly and irreparably damaging Plaintiff and will continue to greatly

and irreparably damage Plaintiff unless restrained by this Court, rendering Plaintiff without an

adequate remedy at law.

         59.    As a direct and proximate cause of the foregoing acts of Defendants, Plaintiff has

also been damaged in an amount to be proved at trial.




                                                  7
               Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 8 of 10




                                    FOURTH CLAIM FOR RELIEF
                                      (FALSE ADVERTISING)

         60.    Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 59

above.

         61.    In commercial advertising, Defendants have misrepresented the nature,

characteristics, qualities, or geographic origin of its goods, services, and commercial activities in

violation of 15 U.S.C. § 1125(a)(1)(B) by misrepresenting Phillips as the creator of the

Photograph.

         62.    Defendants misrepresented the nature, characteristics, qualities, or geographic

origin or its goods, services, and commercial activities in commercial advertisements and

promotions for the Collection.

         63.    Defendants’ misrepresentations are materially deceptive.

         64.    Defendants’ false advertising, as described herein is greatly and irreparably

damaging to Plaintiff and will continue to greatly and irreparably damage Plaintiff unless

restrained by this Court, rendering Plaintiff without an adequate remedy at law.

         65.    As a direct and proximate cause of the foregoing acts of Defendants, Plaintiff has

also been damaged in an amount to be proved at trial.




                                                  8
             Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 9 of 10




       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor and

against Defendants on this Complaint as follows:

       (a)     Declaring that Plaintiff is the sole copyright owner to the Photograph;

       (b)     Granting a permanent injunction prohibiting Defendants from further

infringement of Plaintiff’s copyright in the Photograph, including further reproduction, display,

distribution, or licensing of the Photograph, without Plaintiff’s permission and proper

acknowledgement of copyright;

       (c)     Awarding damages pursuant to the Copyright Act for each act infringement of the

Photograph, including licensing fees or reasonable royalties, and profits permitted under the

Copyright Act, in an amount to be determined at trial;

       (d)     Awarding damages pursuant to the Lanham Act for false designation of origin and

unfair competition;

       (e)     Awarding prejudgment interest at the maximum rate allowed by law;

       (f)     Awarding the allowable costs, expenses, and attorneys’ fees of suit; and

       (g)     Awarding such other and further relief as the Court deems just and proper.

                                     JURY TRIAL DEMANDED

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.




                                                 9
          Case 1:21-cv-01058 Document 1 Filed 02/05/21 Page 10 of 10




Dated: New York, New York
       2021-February-05

                                           OLSOFF | CAHILL | COSSU LLP


                                    By:            s/ Paul S. Cossu
                                           Paul S. Cossu
                                           John R. Cahill
                                           Aimée Scala
                                           3 Water Street
                                           Ellenville, NY 12428
                                           212-719-4400

                                           Attorneys for
                                           Plaintiff Maya Gorgoni




                                      10
